DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
A preliminary amendment filed on 12/21/2020 has been acknowledged and entered. Claims 1-20 have been canceled. Claims 21-40 have been added. Claims 21-40 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-10, 12-17 of conflicting Patent No. 10,911,837 B1. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 21 of the pending application is generic to all that is recited in claim 1 of the conflicting Patent No. 10,911,837 B1. That is, claim 21 of the pending application is anticipated by claim 1 of the conflicting application. Also the corresponding dependent claims are identically the same. Look below for example.
Table 1 illustrates the conflicting claim pairs:

Conflicting Patent No. 10,911,837 B1
1
2
3
1
1 and 5
5
6
7
8
9
Pending Application 17/139354
21
22
23
24
25
26
27
28
29
30
Conflicting Patent No. 10,911,837 B1
10
8
8 and 12
12
13
14
15
16
17
15
Pending Application 17/139354
31
32
33
34
35
36
37
38
39
40


Table 2 illustrates a mapping between the limitations claim 21 of the pending application and claim 1 of the conflicting Patent No. 10,911,837 B1. Claims 29, 37 of pending application and claims 8, 15 in the conflicting Patent No. 10,911,837 B1, respectively, are analyzed similarly. Additionally, the dependent claims are analyzed similarly.
Conflicting Patent No. 10,911,837 B1
Claim 1 of Conflicting Application
Serial Number (17/139354)
Claim 21 of Pending Application
1. A computer-implemented method for dynamically augmenting content, comprising: 
21. A computer-implemented method of dynamically augmenting content, comprising:
receiving digital content and corresponding digital content constraints for one or more surfaces depicted therein, from a third party;
receiving digital content and corresponding digital content owner constraints for one or more surfaces depicted therein, from a digital content owner; 

analyzing the digital content in order to identify one or more surfaces depicted therein, using one or more of: normal mapping of frame data, depth mapping of frame data, or semantic mapping of frame data;
analyzing the digital content to identify one or more surfaces depicted therein; 

comparing the identified surfaces corresponding to the digital content to surfaces stored in a database that may satisfy the digital content constraints;
comparing the identified surfaces to the digital content owner constraints and determining a manifest of surfaces that satisfy the digital content owner constraints; 




scoring the surfaces stored in the database based on a comparison of the identified surfaces and the surfaces stored in the database that may satisfy the digital constraints;

receiving one or more augmentation objects and corresponding augmentation object constraints for one or more surfaces depicted therein, from an endorser;
receiving a set of endorser constraints for one or more surfaces;
analyzing the one or more augmentation objects in order to identify one or more surfaces depicted therein;

comparing the identified surfaces corresponding to the one or more digital augmentation objects to a subset of surfaces stored in a database that may satisfy the augmentation object content constraints;
comparing the manifest of surfaces to the endorser constraints and determining a subset of surfaces that satisfy the endorser constraints;
scoring the subset of surfaces stored in the database based on a comparison of the identified surfaces and the surfaces stored in the database that may satisfy the constraints;

determining whether one or more augmentation objects can be paired with the digital content based on the scores assigned to the surfaces and subset of surfaces stored in the database;
identifying augmentation objects that target and satisfy the subset of surfaces;
modifying the digital content by augmenting the digital content with the one or more augmentation objects;
modifying the digital content by augmenting the digital content with the identified augmentation objects; and 

generating homography transformation data and storing the generated homography transformation data in cache for a graphical processing unit in order to render the augmented digital content; and

rendering the augmented digital content such that the one or more augmentation objects are displayed on the identified subset of surfaces that satisfy the augmentation object constraints.
rendering an augmented digital content such that the augmentation object is displayed on at least one surface of the subset of surfaces.


	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In particular, claims 21, 29 and 37 recites “receiving digital content…, analyzing the digital content…, comparing the identified surfaces…, receiving a set of endorser constraints…, comparing the manifest of surfaces…, identifying augmentation objects, modifying the digital content…, rendering an augmented digital content…”
The limitations of “receiving digital content…, analyzing the digital content…, comparing the identified surfaces…, receiving a set of endorser constraints…, comparing the manifest of surfaces…, identifying augmentation objects, modifying the digital content…, rendering an augmented digital content…”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or commercial interactions but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind (observation, evaluation, judgement, opinion) and commercial interactions (advertising). For example, but for the “a processor” language, “obtaining…” in the context of this claim encompasses the user manually making observations for augmenting content in optimal locations/positions based on various constraints. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or commercial interactions but for the recitation of generic computer components, then it falls within the “Mental Processes” and/or “Certain Methods of Organizing Human Activity” grouping of abstract ideas and . Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites a processor– using a processor to perform the steps. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim is not patent eligible. Dependent claim(s) 21-28, 30-36 and 38-40 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea where the additional limitations are no more than field of use or merely involve insignificant extra solution activity. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 28-31 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0075339 A1 to Smith in view of U.S. Pub. No. 2020/0092590 A1 to Carpenter. 
As to claims 21, 29 and 37, Smith discloses a computer-implemented method for dynamically augmenting content, comprising: 
receiving digital content and corresponding digital content owner constraints for one or more surfaces depicted therein, from a digital content owner (Smith Fig. 1-2, 4-7, ¶0046, 0048, 0049, 0057-0060, receive digital content and digital content information for surfaces located in the digital content from third party systems and/or content provider); 
analyzing the digital content to identify one or more surfaces depicted therein (Smith Fig. 1-2, 4-7, ¶0055, 0056, 0099, 0101-0104, analyze the content to identify surfaces); 
receiving a set of endorser constraints for one or more surfaces (Smith Fig. 1-2, 4-7, ¶0051, 0053, 0061, 0068-0069, 0104, 0107, 0109, receiving ad object and information of the ads for surfaces identified from advertiser system); 
identifying augmentation objects that target and satisfy the subset of surfaces (Smith Fig. 1-2, 4-7, ¶0051, 0053, 0061, 0068-0069, 0104, 0107, 0109, analyze ad objects to identify surfaces suitable);
modifying the digital content by augmenting the digital content with the identified augmentation objects (Smith Fig. 1-2, 4-7, ¶0065, 0104, 0107, 0109, 0111, edit the digital content by augmenting the digital content with the ad); and 
rendering an augmented digital content such that the augmentation object is displayed on at least one surface of the subset of surfaces (Smith Fig. 1-2, 4-7, ¶0070, 0091-0095, 0111, displaying the augmented digital content where the ad is displayed on the surfaces that suits/meets the ad information).
Smith does not expressly disclose comparing the identified surfaces to the digital content owner constraints and determining a manifest of surfaces that satisfy the digital content owner constraints; and 
comparing the manifest of surfaces to the endorser constraints and determining a subset of surfaces that satisfy the endorser constraints.
Carpenter discloses comparing the identified surfaces to the digital content owner constraints and determining a manifest of surfaces that satisfy the digital content owner constraints (Carpenter Fig. 2, 5, ¶0042, 0047-0051, 0053, identifying surfaces to the content provider requirements and determining surfaces meeting the requirements); and 
comparing the manifest of surfaces to the endorser constraints and determining a subset of surfaces that satisfy the endorser constraints (Carpenter Fig. 2, 5, ¶0042, 0047-0051, 0053, matching the surfaces of the content provider requirements to engagement proposal of the advertiser to identifying surfaces that meet the criteria of the engagement proposal of the advertiser).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Smith by comparing the identified surfaces to the digital content owner constraints and determining a manifest of surfaces that satisfy the digital content owner constraints and comparing the manifest of surfaces to the endorser constraints and determining a subset of surfaces that satisfy the endorser constraints as disclosed by Carpenter. The suggestion/motivation would have been in order to provide advertisements into surfaces that meet both content provider and advertiser requirements/criteria thereby increasing the efficiency of buying/selling advertisements.
As to claims 22, 30 and 38, Smith discloses analyzing the digital content in order to identify known features; and generating a companion video based on the identified known features (Smith Fig. 1-2, 4-7, ¶0051, 0053, 0061, 0068-0069, 0104, 0107, 0109, identify objects, e.g. billboard, and generating augmented video based on the identified objects).
As to claims 23, 31 and 39, Smith discloses calculating a current frame of the digital content; and determining if augmentation slots are available for the current frame (Smith Fig. 1-2, 4-7, ¶0051, 0053, 0061, 0068-0069, 0104, 0107, 0109, determining corresponding frame of the video and determine if ad positions are available for the frame).
As to claims 28 and 36, Smith discloses wherein the digital content and one or more augmentation objects is one or more of a video, text, audio, and/or images (Smith Fig. 1-2, 4-7, ¶0051, 0053, 0061, 0068-0069, 0104, 0107, 0109, video/audio/images).

Claims 24, 32 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0075339 A1 to Smith in view of U.S. Pub. No. 2020/0092590 A1 to Carpenter and in further view of U.S. Pub. No. 2009/0249386 A1 to Shan.
As to claims 24, 32 and 40, Smith and Carpenter do not expressly disclose scoring the subset of surfaces based on a comparison of the manifest of surfaces and the subset of surfaces satisfying the endorser constraints.
Shan discloses scoring the subset of surfaces based on a comparison of the manifest of surfaces and the subset of surfaces satisfying the endorser constraints (Shan Fig. 1-7, 9 and 10, ¶0041-0042, 0050, 0053, 0054, 0059, 0061, 0063, 0067-0069, 0071-0073, scoring subset, e.g. bottom three regions, based on comparing the identified regions and regions stored in storage/memory that meet the placement).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Smith and Carpenter by scoring the subset of surfaces based on a comparison of the manifest of surfaces and the subset of surfaces satisfying the endorser constraints as disclosed by Shan. The suggestion/motivation would have been in order to provide a scoring system that allows optimal placement for advertisements to be determined/inserted thereby enhancing the user’s experience.

Claims 25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0075339 A1 to Smith in view of U.S. Pub. No. 2020/0092590 A1 to Carpenter and in further view of U.S. Pub. No. 2017/0278289 A1 to Marino.
As to claims 25 and 33, Smith and Carpenter do not expressly disclose generating homography transformation data for a graphical processing unit in order to render the modified digital content.
Marino discloses generating homography transformation data for a graphical processing unit in order to render the modified digital content (Marino Fig. 1-17, ¶0090, 0098, 0286, 0292-0293, 0459, 0541, generating homography transformation data and cache for GPU to display augmented video).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Smith and Carpenter by generating homography transformation data for a graphical processing unit in order to render the modified digital content as disclosed by Marino. The suggestion/motivation would have been in order to provide homography that allows rendering of the content with the correct perspective enhancing the user’s viewing experience.

Claims 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0075339 A1 to Smith in view of U.S. Pub. No. 2020/0092590 A1 to Carpenter and in further view of U.S. Pub. No. 2017/0278289 A1 to Marino and in further view of U.S. Pub. No. 2016/0232411 A1 to Krishnamoorthy
As to claims 26 and 34, Smith, Carpenter and Marino do not expressly disclose implementing one or more of: a direct linear transformation algorithm utilizing a homography matrix, or automatic image mosaicking.
Krishnamoorthy discloses implementing one or more of: a direct linear transformation algorithm utilizing a homography matrix, or automatic image mosaicking (Krishnamoorthy ¶0105, homography matrix algorithm to perform a direct linear transformation).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Smith, Carpenter and Marino by implementing one or more of: a direct linear transformation algorithm utilizing a homography matrix, or automatic image mosaicking as disclosed by Krishnamoorthy. The suggestion/motivation would have been in order to provide  an algorithm which solves a set of variables from a set of similarity relations.

Allowable Subject Matter
Claims 27 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
	
Response to Arguments
Applicant's arguments filed 7/8/2022 related to claims 21-40 have been fully considered and persuasive. 
Applicant's arguments with respect to claims 21-40 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Claims 21-26, 28-34 and 36-40 have been rejected.
Claims 27 and 35 are objected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426